FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                  No. 03-50304
                 Plaintiff-Appellee,           D.C. No.
                v.                         CR-01-01918-JM
JOSE LUIS LOPEZ-ZAMORA,                    Southern District
             Defendant-Appellant.           of California,
                                             San Diego
                                               ORDER
                                           WITHDRAWING
                                           OPINION AND
                                             DENYING
                                           PETITION FOR
                                           REHEARING

                    Filed August 4, 2005

 Before: A. Wallace Tashima, M. Margaret McKeown, and
              Jay S. Bybee, Circuit Judges.


                          ORDER

   The opinion and concurring opinion filed December 29,
2004, and appearing at 392 F.3d 1087 (9th Cir. 2004), are
withdrawn. They may not be cited by or to this court or any
district court of the Ninth Circuit. A memorandum disposition
shall be filed in their stead. With the withdrawal of the opin-
ions and substitution of the memorandum disposition, the
petition for rehearing is denied as moot. Subsequent petitions
for rehearing and petitions for rehearing en banc may be filed.



                            10027
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2005 Thomson/West.